DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 16/958,493 application filed June 26, 2020, which is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending and have been fully considered.

Claim Interpretation
Applicant is reminded that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” [In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966].  In the instant case, treating the carbon carrier with an aqueous nitric acid solution of any concentration is a process whereby the carbon-based noble metal-transition metal catalyst is prepared.  However, if the catalyst of the instant application is the same as a prior art catalyst, the product-by-process claim to the catalyst is unpatentable over the prior art catalyst even if said catalyst is prepared by a different process. 

Claim Objections
Claims 10, 16, and 17 are objected to because of the following informalities:  “Once” should be “one” in the last line of instant claim 10.  Claim 16 recites both adipic acid and sebacic acid twice.  “Capronaldehyde” should be “caproaldehyde” (hexanal) in instant claim 17.  There does not appear to be a compound known as capronaldehyde.  Appropriate correction is required.

Claim Rejections - 35 USC § 101/112
35 U.S.C. 101 reads as follows:


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 provides for the use of a hydrogenation catalyst, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Claim 9 is rejected under 35 U.S.C. 101  because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-8, 10-14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohringer et al (US 2016/0296911 A1).
With respect to claims 1-6 and 13, Bohringer et al discloses a catalyst system based on spherical activated carbon support/carrier “which, prior to loading with a catalytically active component to provide the supported catalyst/catalyst system of the present invention, is purpose-directedly subjected to an oxidation, in particular a surface oxidation (i.e., an oxidation particularly of the internal surface area of the catalyst carrier), and wherein the activated carbon thus oxidized, specifically at its inner surface, is subsequently endowed with the catalytically active component” [paragraph 0035], wherein “the oxidizing agent should be selected from the group of…organic or inorganic acids and peracids and combinations thereof, preferably from the group of oxygen, hydrogen peroxide (H2O2), [and] nitric acid (HNO3)” [paragraph 0087].  Bohringer et al further discloses “the catalytically active component include at least one metal…The metal concerned here may more particularly comprise a noble metal, preferably Au, Ag, Pd, Pt, Ir, Rh and/or Ru, preferably Au, Ag, Pd and/or Pt…In a preferred embodiment of the present invention, the catalytically active component may include at least one metal from the main or transition groups of the periodic table. It is preferable here for the purposes of the present invention when the catalytically active component includes at least a metal selected from the group of Cu, Ag, Au, Zn, Hg, Sn, Ce, Ti, Zr, V, Nb, Cr, Mo, W, Mn, Fe, Bi, Ru, Os, Co, Rh, Re, Ir, Ni, Pd and Pt, especially Fe, Bi, V, Cu, Pb, Zn, Ag, Sn, Pd, Pt, Ru and Ni, preferably Fe, Bi, V, Cu, Pt, Ru and Pb, preferably Pd, Pt and Ru” [paragraphs 0109-0111].  Additionally, “the activated carbon may include the catalytically active component in amounts ranging from 0.001 wt % to 30 wt %, in particular 0.01 wt % to 25 wt %, preferably 0.5 wt % to 20 wt %, more preferably 1 wt % to 15 wt %, yet more preferably 2 wt % to 10 wt %” [paragraph 0141].  Bohringer et al further discloses “10% to 85%, in particular 20% to 80%, preferably 30% to 75%, of the total pore volume, in particular of the Gurvich total pore volume, of the catalyst system and/or of the activated carbon may be formed by pores having pore diameters in the range from 2 nm to 50 nm, in particular by mesopores” [paragraph 0158], which range (10 to 85%, preferably, 30 to 75%) overlaps the recited limitation that “the carbon is 50% or more in a volume ratio of mesopores having a pore size of 2 nm to 50 nm among the total pores” in instant claim 1.
With respect to claim 7, Bohringer et al discloses “the catalyst system/activated carbon may have a total pore volume that is, in particular a Gurvich total pore volume, in the range from 0.1 cm3/g to 4 cm3/g, in particular 0.2 cm3/g to 3.5 cm3/g, preferably 0.5 cm3/g to 3 cm3/g, more preferably 0.7 cm3/g to 2.5 cm3/g, most preferably 1 cm3/g to 2 cm3/g” [paragraph 0158] and “the catalyst system/activated carbon has a specific BET surface area in the range from 500 m2/g to 3500 m2/g, in particular 600 m2/g to 3000 m2/g, preferably 700 m2/g to 2750 m2/g, more preferably 800 m2/g to 2500 m2/g, yet more preferably 1200 m2/g to 2500 m2/g” [paragraph 0162]. 
With respect to claim 8, it is the position of the Office that the oxidized activated carbon support of Bohringer et al having a pore size and pore volume similar to that disclosed in the instant application and treated in a similar manner has a three-dimensional tubular pore structure with ordered mesopores absent evidence to the contrary.  Alternatively, Bohringer et al discloses “[t]he term ‘spherical,’ interchangeable with ‘ball shaped,’ as used herein for the activated carbon employed in the present invention as carrier material is to be understood as having a very broad meaning, and as relating particularly to an at least essentially ideal spherical/ball-shaped form of activated carbon, but also to such shapes and/or physical inclinations of the activated carbon employed which differ from the sphere or ball shape, such as a configuration of the activated carbon in the form of a (rotational) ellipsoid or the like. The term ‘spherical’ further also comprehends such spherical and/or ellipsoidal forms of activated carbon wherein the activated carbon may display bulges and/or indents, bends, divots, cracks or the like” [paragraph 0067].  Note that an ellipsoid or the like differs minimally from a rod-shape.  Further, it has been held that shape or configuration is “a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant” [In re Dailey, 357 F.2d 669, 149 USPQ 47].  Therefore, absent evidence that the rod-shape is significant in some way, it is the position of the Office that said shape would have been obvious to one of ordinary skill in the art.
3 in solution may be 10% [paragraph 0242].  Bohringer et al further discloses “in particular surface oxidation of the activated carbon…is carried out by using at least one oxidizing agent, wherein the oxidizing agent is selected from the group of inorganic or organic oxides and peroxides and also inorganic or organic acids and peracids and combinations thereof, preferably from the group of hydrogen peroxide (H2O2), nitric acid (HNO3), nitrogen oxides (such as NO and/or NO2) and sulfuric acid (H2SO4). This surface oxidation should be carried out in the temperature range from -20o C. to 500o C., especially -15o C. to 400o C., preferably -10o C. to 350o C., more preferably -5o C. to 300o C.” [paragraph 0092] for 2.5 hours [paragraph 0242].  
With respect to claim 14, Bohringer et al discloses that the catalyst system may be used in a hydrogenation reaction such as the hydrogenation of cinnamic acid to hydrocinnamic acid [Figure 1 & paragraph 0263] and hexanal to hexanol [paragraph 0268].
With respect to claims 16-18, note that the hydrogenated compounds of claim 14 are recited in the alternative.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The hydrogenation temperature of claim 15 is much higher than that taught by Bohringer et al, which teaches a temperature of 40o C [see paragraphs 0264 & 0269].  Furthermore, in the case of carboxylic acids at least, it is well known that said carboxylic “[a]cids are not reduced (or hydrogenated—Examiner’s insertion) easily…Hydrogenation at ambient temperatures, if it occurs at all, goes very slowly or incompletely.  Under vigorous conditions, good yields of alcohols have been obtained by hydrogenation of carboxylic acids over ruthenium, which seems to be the best of the platinum metals for this purpose. Ruthenium catalysts smoothly reduce carboxylic acids to the corresponding alcohols at 9000-10,500 psig and 130-255°C” as evidenced by Rylander in Catalytic Hydrogenation over Platinum Metals (1967, Academic Press, 550 pp.) [see p 229].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772 
December 1, 2021